Citation Nr: 0033694	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-20 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a low back 
disorder.  



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel




INTRODUCTION

The veteran had active military service from January 1981 to 
February 1984.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of decisions of the RO in February 1999.  



FINDING OF FACT

New evidence, which bears directly and substantially on the 
veteran's claim of service connection for a low back 
disorder, and is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim, has 
been presented since the RO decision of December 1985. 



CONCLUSION OF LAW

New and material evidence has been submitted for the purpose 
of reopening the veteran's claim of service connection for a 
low back disorder.  38 U.S.C.A. §§ 5107, 5108, 7104, 7105 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.310 (2000).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that, in a February 1985 decision, 
the RO granted service connection and assigned 10 percent 
ratings for right knee chondromalacia and strain and left 
knee chondromalacia and strain.  

In December 1985, the RO then denied the veteran's claim of 
service connection for a low back condition.  The veteran was 
notified of the decision by way of a December 1985 letter, 
but did not appeal.  As such, the December 1985 RO decision 
is final and the claim will not thereafter be reopened or 
allowed, except as otherwise provided.  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103 (2000).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2000); 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).  

The United States Court of Appeals for Veterans Claims (known 
previously as the United States Court of Veterans Appeals, 
prior to March 1, 1999) (hereinafter Court) summarized the 
analysis in determining whether evidence is new and material 
in Evans v. Brown, 9 Vet. App. 273 (1996).  VA must first 
determine whether the newly presented evidence is "new," that 
is, not of record at the time of the last final disallowance 
of the claim and not merely cumulative of other evidence that 
was then of record.  If new, the evidence must be "probative" 
of the issue at hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of any factual statements added 
to the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the December 1985 RO decision 
regarding the claim of service connection for a low back 
disorder includes a July 1995 VA examination report that 
indicates that it was the opinion of the examining physician 
that the veteran's then diagnosed low back pain and sprain 
might possibly have been brought on by knee pain resulting 
from his service-connected knee disorders.  The new evidence 
also includes a January 1999 VA examination report that 
diagnosed chronic low back pain - cause unknown.  The 
examiner noted in this regard that it was "clear" that the 
veteran had been on sick call during service for low back 
pain and that he had been bothered by pain since that time.  

In addition, the veteran has also submitted personal 
statements asserting that his service-connected knee problems 
had caused his low back disorder.   

Upon review of the record, the Board finds that the 
additional evidence of record is new.  The credibility of the 
statements of the veteran must be presumed for purposes of 
determining whether the claim is reopened.  See Justus, Id.   

Furthermore, the Board finds that the new evidence is 
relevant to the veteran's claim and is instrumental in 
ensuring a complete evidentiary record for evaluation of this 
claim.  See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claim of 
service connection for a low back disorder is reopened.  




ORDER

As new and material evidence has been received to reopen the 
claim of service connection for a low back disorder, the 
appeal to this extent is allowed, subject to further action 
as discussed hereinbelow.  



REMAND

The veteran now claims service connection for a low back 
disorder on both a direct and secondary basis.  On remand, 
the veteran may present further evidence to support his 
assertions in either respect.  

The Board notes significantly that, during the course of the 
veteran's appeal, the statutes governing assistance to 
claimants and the benefit of the doubt were amended.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Given the current evidence of record, the Board finds that 
the veteran should be afforded another VA examination in 
order to obtain an informed medical opinion as to the likely 
etiology of the veteran's low back problems.  

The Board also finds that a review of the file indicates that 
relevant clinical evidence may be available which has not 
been added to the claims file.  Noted in this regard is the 
lack of any medical records of treatment for the veteran's 
low back disorder since 1999.  Accordingly, the RO should aid 
the veteran in obtaining any records of ongoing treatment for 
review.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to have 
him submit any additional medical 
evidence, additional information, or 
further argument to support his claims 
for service connection for a disorder of 
the low back on either a direct or 
secondary basis.  The veteran should also 
be requested to submit the names, 
addresses, and approximate dates of 
treatment of all health care providers, 
VA and non-VA, who have treated him for 
his condition since service.  When the 
veteran responds, and provides any 
necessary authorizations, the named 
health care providers should be contacted 
and asked to provide copies of all 
clinical records documenting their 
treatment, which are not already in the 
claims folder.  The veteran should be 
afforded a reasonable amount of time to 
obtain and submit such evidence to the 
RO.  

2.  The RO should then schedule the 
veteran for examination in order to 
determine the nature and likely etiology 
of the claimed low back disorder.  All 
indicated testing in this regard should 
be accomplished.  The claims file and a 
copy of this remand should be made 
available to the examiner for review.  
The examiner should elicit from the 
veteran and record a full history of his 
symptomatology and should review the 
findings of prior examinations regarding 
the veteran's back problems.  Based on 
his/her review of the case, the examiner 
should offer a medical opinion as to the 
medical probability that the veteran has 
current low back disability due to 
disease or injury that was incurred in or 
aggravated by service or otherwise caused 
or aggravated by the service-connected 
bilateral knee disorder.  Any opinion in 
this regard should be rectified with 
prior conflicting opinions.  The 
examination report should reflect review 
of pertinent material in the claims 
folder, including the medical records on 
file, and include the factors on which 
the opinion is based.  All examination 
findings, along with the complete 
rationale for all opinions expressed and 
conclusions reached, should be set forth 
and associated with the veteran's claims 
folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO must ensure in this regard that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response thereto.  

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if indicated.  

No inference should be drawn regarding the final 
disposition of the claims as a result of this action.  

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals


 


